UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM FOR SUBMISSION OF ELECTRONIC EXHIBITS FOR ASSET-BACKED SECURITIES Commission File Number of issuing entity:333-206677-14 Central Index Key Number of Issuing entity:0001699462 Wells Fargo Commercial Mortgage Trust 2017-RB1 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor:333-206677 Central Index Key Number of depositor:0000850779 Wells Fargo Commercial Mortgage Securities, Inc. (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable):0000312070 Barclays Bank PLC (Exact name of Sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable):0000740906 Wells Fargo Bank, National Association (Exact name of Sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable):0001685185 UBS AG, through its branch office at 1285 Avenue of the Americas, New York, New York (Exact name of Sponsor as specified in its charter) Central
